United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                            F I L E D
                                                                                           February 27, 2004
                      IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                            No. 03-40633
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                          Appellee,

                                                 versus

JAMIE LOGAN,

                                                                                     Defendant-
                                                          Appellant.

                         ---------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                                      USDC No. 1:02-CR-37-1
                         --------------------------------------------------------

Before SMITH, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Jamie Logan appeals his sentence following his guilty-plea conviction for possession with the

intent to distribute less than 50 grams of a mixture or substance containing methamphetamine. Logan

first argues that the district court improperly enhanced his offense level for possessing a dangerous

weapon in connection with the drug trafficking offense.



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       The district court’s decision to apply the U.S.S.G. § 2D1.1(b)(1) adjustment is not clearly

erroneous as it is not clearly improbable that the firearms were connected with Logan’s drug offense.

See U.S.S.G. § 2D1.1, comment. (n.3); United States v. Mitchell, 31 F.3d 271, 277-78 (5th Cir.

1994). The testimony showed that at the time of Logan’s arrest, the firearms were located in Logan’s

bedroom which was six to eight feet from where Logan was observed. Moreover, at the time of

Logan’s arrest, he was found in possession of methamphetamine.

       Logan also contends that the district court erred by concluding that his prior convictions for

burglary of a motor vehicle were not related for purposes of U.S.S.G. § 4A1.2(a)(2). Although

Logan asserts that his prior crimes were related for the purpose of U.S.S.G. § 4A1.2(a)(2) because

they were functionally consolidated, he has failed to make a sufficient showing to overcome the

deference afforded to the district court’s ruling on that issue. See Buford v. United States, 532 U.S.
59, 64 (2001). The district court also correctly concluded that his prior crimes were not part of a

“single common scheme or plan.” U.S.S.G. § 4A1.2, comment. (n.3); see also United States v.

Robinson, 187 F.3d 516, 519 (5th Cir. 1999). Accordingly, the district court’s judgment is

AFFIRMED.




                                                -2-